Citation Nr: 1758451	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD) or traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his sleep apnea was caused or aggravated by his service-connected PTSD or TBI.  Two VA examinations were conducted to determine the nature and etiology of the Veteran's sleep apnea.  In November 2011, a VA clinician determined that medically it was impossible to relate sleep apnea and PTSD and that PTSD does not cause sleep apnea.  In December 2013, a VA clinician determined that it was less likely than not that the remote blow to the head that occurred in service had caused sleep apnea in the present.  There are no other medical opinions in the claims file concerning the etiology of the Veteran's sleep apnea.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Neither medical opinion addressed whether the Veteran's PTSD or TBI has aggravated his sleep apnea.  The Court of Appeals for Veterans Claims holding in El-Amin v. Shinseki, 26 Vet.App. 136 (2013), indicates that in circumstances such as this case, a medical opinion addressing that question should be sought.  In addition, the opinion providers did not address the medical treatise evidence referenced at the Board's hearing suggesting a relationship between PTSD and sleep apnea.  Accordingly, the issue of entitlement to service connection for sleep apnea must be remanded for an addendum opinion before it can be adjudicated.  38 C.F.R. §§ 3.159, 3.310 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his sleep apnea, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain relevant outstanding VA treatment records, to include records from April 2014 to the present.

3.  After the above development is completed, obtain an addendum opinion from an appropriate VA clinician.  Make the claims file available to the examiner for review of the case.  The clinician is asked to review the case and note that this case review took place.  The need for an examination is left to the discretion of the clinician selected to write the addendum opinion. 

The clinician is asked to opine on the following:  

a.  Regarding the Veteran's sleep apnea, the clinician should opine as to whether it is at least as likely as not (probability of 50 percent or better) that such disability is etiologically related to an in-service disease or injury; and 

b.  The clinician should opine as to whether it is at least as likely as not (probability of 50 percent or better) that his sleep apnea was caused by his service-connected PTSD or TBI; and

c.  The clinician should opine as to whether it is at least as likely as not (probability of 50 percent or better) that his sleep apnea was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD or TBI. 

In determining whether his sleep apnea is aggravated by the service-connected PTSD or TBI, the clinician must opine upon a baseline level of severity of his sleep apnea established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of sleep apnea.  38 C.F.R. § 3.310(b).

The clinician is asked to provide a rationale and explain the reasons behind any opinions expressed and conclusions reached, and in doing so, special attention is invited to the medical treatises regarding a causal connection between PTSD and sleep apnea that were discussed at the October 2016 hearing.


4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

